DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on 2/3/21, 5/11/21 and 5/18/21 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claims 1, 15, 20 and 23, “separator air inlet”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, Add the phrase “wherein a longitudinal height of the filter inlet is at least 50% of a longitudinal height of the upstream portion of the filter media” to the specification for proper antecedent basis. 
Claim 3, Add the phrase “wherein a diameter of the cylindrical filter media is at least 60% of a diameter of the filter chamber” to the specification for proper antecedent basis. 
Claim 17, Add the phrase “wherein the gap is between 1 and 25% of the diameter of the cylindrical filter chamber” to the specification for proper antecedent basis. 
Claim 18,Add the phrase “wherein the cylindrical filter media has a diameter at least 70% of the diameter of the cylindrical filter chamber” to the specification for proper antecedent basis. 
Claim 22, Add the phrase “wherein a longitudinal height of the filter inlet is at least 60% a longitudinal height from the first end to the second end of the cylindrical filter chamber” to the specification for proper antecedent basis. 
Claim Objections
4. Claims 11, 12, 13, 15, 17, 18 and 19 are objected to because of the following informalities: 
Claim 11, “wherein the cylindrical filter includes” should read “wherein the cylindrical filter media includes” to avoid the antecedent basis issue. 
Claim 12, “wherein the longitudinal height of the first cylindrical filter is greater than the longitudinal height” should read “wherein [[the]] a longitudinal height of the first cylindrical filter is greater than [[the]] a longitudinal height” to avoid the antecedent basis issue.
Claim 12, “the first cylindrical filter is compressed by the separator housing in a use position” should read “the first cylindrical filter is compressed by the separator housing in [[a]] the use position” to avoid the antecedent basis issue.
Claim 13, “is as least twice the length of a width” should read “is [[as]] at least twice [[the]] a length of a width” to avoid the antecedent basis issue.
Claim 15, line 8, “the filter chamber having” should read “the filter chamber having:”
Claim 15, line 12, “the length of the gap” should read “[[the]] a length of the gap” to avoid the antecedent basis issue.
Claim 17, “the diameter of the cylindrical filter media” should read “[[the]] a diameter of the cylindrical filter media” to avoid the antecedent basis issue.
Claim 18, “the cylindrical filter media has a diameter at least 70% of the diameter” should read “the cylindrical filter media has [[a]] the diameter at least 70% of [[the]] a diameter” to avoid the antecedent basis issue.
Claim 19 is objected to for missing a period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 19, the claim language recites “wherein the filter inlet edge extends approximately parallel to the filter media”. However, it is not precisely clear what is required by the claim language. Specifically, the filter media has a cylindrical shape while the inlet edge has a non-cylindrical shape (fig. 5a). Merriam Webster defines parallel as “extending in the same direction, everywhere equidistant”1. It is not precisely clear how a cylindrical object and a non-cylindrical object can “extend in the same direction, everywhere equidistant”. Overall, it is not precisely clear what is required by the claim language. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US PGPUB 20130232722) in view of Bohlen et al. (WO 2017083497), hereinafter Bohlen.
Regarding claim 1, Conrad teaches a floor cleaner (fig. 1) comprising: 
a fluid flow path extending from a dirty air inlet (fig. 1, dirty air inlet 16) to a clean air outlet (fig. 1, clean air outlet 34); 
a fluid flow motor positioned in the fluid flow path (fig. 5, suction motor 36); 
a separator housing having a separator air inlet in communication with the dirty air inlet, and a separator air outlet (see Conrad’s annotated fig. 5 below; Additionally, Conrad teaches in operation, air is drawn in through dirty air inlet 16 and transferred to cyclone 24 [0086]); 

    PNG
    media_image1.png
    845
    635
    media_image1.png
    Greyscale

a cylindrical filter chamber (see Conrad’s annotated fig. 5 below. Additionally, fig. 6 teaches the filter chamber is cylindrical) having a first end, a second end, and a cylindrical sidewall extending between the first and second ends in a longitudinal direction (see Conrad’s annotated fig. 5 below), the filter chamber having a filter inlet in fluid communication with the separator air outlet (see Conrad’s annotated fig. 5 below); and 

    PNG
    media_image2.png
    862
    623
    media_image2.png
    Greyscale

a cylindrical filter media (filter 64; Additionally, fig. 6 teaches the filter 64 is cylindrical) positioned in the filter chamber (fig. 5), the filter media having an upstream portion and a downstream portion (fig. 4, upstream surface 76 and downstream surface 78), the upstream portion being spaced from the cylindrical sidewall (fig. 5), and the downstream portion forming a portion of the fluid flow path upstream of the fluid flow motor (fig. 5). 
Conrad does not explicitly teach the filter inlet tangential to the cylindrical sidewall; wherein a longitudinal height of the filter inlet is at least 50% of a longitudinal height of the upstream portion of the filter media.  
However, Bohlen teaches a vacuum cleaner having a cyclone chamber 66, a filter chamber 180 (figs. 12 and 13) and an airflow passage 126 (fig. 12) which connects the cyclone chamber and the filter chamber such that the filter chamber is downstream of the cyclone chamber [0054], wherein the filter chamber 180 includes a tangential inlet 200 (paragraph 0054, figs. 12-14). Additionally, Bohlen teaches the tangential inlet is tangential to a cylindrical side wall (fig. 13a-14). Bohlen also teaches the filter inlet includes a filter inlet edge (see Bohlen’s annotated fig. 14 below). 

    PNG
    media_image3.png
    762
    668
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conrad to incorporate the teachings of Bohlen to provide wherein the filter inlet is tangential to the cylindrical sidewall of the filter chamber, wherein the tangential filter inlet includes a filter inlet edge. Doing so would promote utilization of the entire filter in order to increase the working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost. 
Conrad in view of Bohlen does not explicitly teach wherein a longitudinal height of the filter inlet is at least 50% of a longitudinal height of the upstream portion of the filter media.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have a longitudinal height of the filter inlet at least 50% of a longitudinal height of the upstream portion of the filter media since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger inlet would distribute the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 2, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Conrad in view of Bohlen does not explicitly teach wherein the longitudinal height of the filter inlet is at least 60% the height of the longitudinal height of the filter media.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have the longitudinal height of the filter inlet at least 60% the height of the longitudinal height of the filter media since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger inlet would distribute the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 3, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Conrad in view of Bohlen does not explicitly teach wherein a diameter of the cylindrical filter media is at least 60% of a diameter of the filter chamber.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have a diameter of the cylindrical filter media is at least 60% of a diameter of the filter chamber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger filter increases the filtration surface area which would  increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 4, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Additionally, Conrad in view of Bohlen teaches wherein the filter inlet includes a filter inlet edge (in the above rejection of claim 1, Conrad was modified to incorporate the teachings of Bohlen to include a filter inlet edge. See Bohlen’s annotated fig. below) that extends into the filter chamber (the incorporate filter inlet edge extends into the filter chamber; see Bohlen’s annotated fig. below) such that a radial distance between the filter media and the side wall is greater than a radial distance between the filter media and the filter inlet edge (see Bohlen’s annotated fig. below. The filter inlet edge extends into the filter chamber such that a radial distance between the filter media and the side wall is greater than a radial distance between the filter media and the filter inlet edge).  

    PNG
    media_image3.png
    762
    668
    media_image3.png
    Greyscale

Regarding claim 5, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 4. Additionally, Conrad in view of Bohlen teaches wherein the filter inlet edge extends approximately parallel to the filter media (Conrad in view of Bohlen teaches wherein the filter inlet edge extends approximately parallel to the filter media (see Bohlen’s annotated fig. above). As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Conrad in view of Bohlen teaches the claimed limitation).  
Regarding claim 6, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Additionally, Conrad in view of Bohlen teaches wherein the cylindrical filter chamber is positioned under the separator housing (Conrad fig. 5).
Regarding claim 7, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Additionally, Conrad in view of Bohlen teaches wherein a filter frame is positioned inside the filter chamber, wherein the filter frame is removable from the filter chamber (Conrad figs. 5 and 7, filter holder mount 112 is being interpreted as the filter frame. Additionally, Conrad in view of Bohlen teaches the filter holder mount is removable from the filter chamber (Conrad fig. 9, paragraph 0053)).  
  Regarding claim 8, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 7. Additionally, Conrad in view of Bohlen teaches wherein the cylindrical filter media is positioned on the filter frame (Conrad fig. 7), wherein the cylindrical filter media is removable from the filter frame (Conrad fig. 8).  
 Regarding claim 9, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 7. Additionally, Conrad in view of Bohlen teaches wherein the filter frame includes a debris collection area adjacent the second end of the filter chamber (see Conrad’s annotated fig. 5 below. The indicated area is being interpreted as the debris collection area. The indicated debris collection area is capable of collecting debris and is located adjacent the second end of the filter chamber).  

    PNG
    media_image4.png
    545
    440
    media_image4.png
    Greyscale

 Regarding claim 11, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Additionally, Conrad in view of Bohlen teaches wherein the cylindrical filter includes a first cylindrical filter and a second cylindrical filter (Conrad in view of Bohlen is being reinterpreted to include both the filter 64 and the grill 84 with a plurality of perforations 88 as the cylindrical filter, wherein the filter 64 is being interpreted as the first cylindrical filter and the grill 84 with a plurality of perforations 88 is being interpreted as the second cylindrical filter (Conrad fig. 6)), the second cylindrical filter being nested within the first cylindrical filter (Conrad fig. 6).
  Regarding claim 13, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Conrad in view of Bohlen does not explicitly teach wherein the longitudinal height of the filter inlet is as least twice the length of a width of the filter inlet in a lateral direction.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have wherein the longitudinal height of the filter inlet is as least twice the length of a width of the filter inlet in a lateral direction since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger inlet would distribute the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
 Regarding claim 14, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 1. Additionally, Conrad in view of Bohlen teaches a gap between the cylindrical filter media and the adjacent cylindrical side wall (Conrad fig. 5). Conrad in view of Bohlen does not explicitly teach wherein the gap between the cylindrical filter media and the adjacent cylindrical sidewall is in the range of 5 to 10 millimeters.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have wherein the gap between the cylindrical filter media and the adjacent cylindrical sidewall is in the range of 5 to 10 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger gap would promote the distribution of the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 15, Conrad teaches a floor cleaner (fig. 1) comprising: 
a fluid flow path extending from a dirty air inlet (fig. 1, dirty air inlet 16) to a clean air outlet (fig. 1, clean air outlet 34); 
a fluid flow motor positioned in the fluid flow path (fig. 5, suction motor 36); 
a separator housing in the fluid flow path, the separator housing having a separator air inlet and a separator air outlet (see Conrad’s annotated fig. 5 below; Additionally, Conrad teaches in operation, air is drawn in through dirty air inlet 16 and transferred to cyclone 24 [0086]); and 

    PNG
    media_image1.png
    845
    635
    media_image1.png
    Greyscale

a cylindrical filter chamber (see Conrad’s annotated fig. 5 below. Additionally, fig. 6 teaches the filter chamber is cylindrical) having a first end, a second end, and a cylindrical sidewall extending between the first and second ends in a longitudinal direction (see Conrad’s annotated fig. 5 below), 

    PNG
    media_image2.png
    862
    623
    media_image2.png
    Greyscale

the filter chamber having 
a cylindrical filter media (filter 64; Additionally, fig. 6 teaches the filter 64 is cylindrical) in the fluid flow path downstream of the separator housing and upstream of the fluid flow motor (fig. 5), 
wherein the cylindrical filter media is spaced apart from the cylindrical sidewall by a gap (fig. 5). 
Conrad does not explicitly teach the length of the gap being less than 30% of a diameter of the cylindrical filter media; and 
wherein a filter inlet edge extends into the filter chamber such that a radial distance between the filter media and the cylindrical sidewall is greater than a radial distance between the filter media and the filter inlet edge.  
However, Bohlen teaches a vacuum cleaner having a cyclone chamber 66, a filter chamber 180 (figs. 12 and 13) and an airflow passage 126 (fig. 12) which connects the cyclone chamber and the filter chamber such that the filter chamber is downstream of the cyclone chamber [0054], wherein the filter chamber 180 includes a tangential inlet 200 (paragraph 0054, figs. 12-14). Additionally, Bohlen teaches the tangential inlet is tangential to a cylindrical side wall (fig. 13a-14). Bohlen also teaches the filter inlet includes a filter inlet edge (see Bohlen’s annotated fig. 14 below), wherein the filter inlet edge extends into the filter chamber such that a radial distance between the filter media and the cylindrical side wall is greater than a radial distance between the filter media and the filter inlet edge (see Bohlen’s annotated fig. 14 below). 

    PNG
    media_image3.png
    762
    668
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conrad to incorporate the teachings of Bohlen to provide wherein the filter inlet is tangential to the cylindrical sidewall of the filter chamber, wherein the tangential filter inlet includes a filter inlet edge, wherein the filter inlet edge extends into the filter chamber such that a radial distance between the filter media and the cylindrical side wall is greater than a radial distance between the filter media and the filter inlet edge. Doing so would promote utilization of the entire filter in order to increase the working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost. 
Conrad in view of Bohlen does not explicitly teach the length of the gap being less than 30% of a diameter of the cylindrical filter media. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have wherein the length of the gap is less than 30% of a diameter of the cylindrical filter media since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger gap would promote the distribution of the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
 Regarding claim 16, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 15. Conrad in view of Bohlen does not explicitly teach wherein the length of the gap is less than 15% of the diameter of the cylindrical filter media.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have wherein the length of the gap is less than 15% of the diameter of the cylindrical filter media since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger gap would promote the distribution of the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
 Regarding claim 17, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 15. Conrad in view of Bohlen does not explicitly teach wherein the gap is between 1 and 25% of the diameter of the cylindrical filter chamber.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have wherein the gap is between 1 and 25% of the diameter of the cylindrical filter chamber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger gap would promote the distribution of the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 18, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 15. Conrad in view of Bohlen does not explicitly teach wherein the cylindrical filter media has a diameter at least 70% of the diameter of the cylindrical filter chamber.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen to have wherein the cylindrical filter media has a diameter at least 70% of the diameter of the cylindrical filter chamber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen would operate differently given the claimed ranges and further a larger filter increases the filtration surface area which would  increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 19, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 18. Additionally, Conrad in view of Bohlen teaches wherein the filter inlet edge extends approximately parallel to the filter media (Conrad in view of Bohlen teaches wherein the filter inlet edge extends approximately parallel to the filter media (see Bohlen’s annotated fig. below). As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Conrad in view of Bohlen teaches the claimed limitation). 

    PNG
    media_image3.png
    762
    668
    media_image3.png
    Greyscale

Regarding claim 23, Conrad teaches a floor cleaner (fig. 1) comprising: 
a fluid flow path extending from a dirty air inlet (fig. 1, dirty air inlet 16) to a clean air outlet (fig. 1, clean air outlet 34); 
a fluid flow motor positioned in the fluid flow path (fig. 5, suction motor 36); 
a separator housing having a separator air inlet in communication with the dirty air inlet, and a separator air outlet (see Conrad’s annotated fig. 5 below; Additionally, Conrad teaches in operation, air is drawn in through dirty air inlet 16 and transferred to cyclone 24 [0086]); 

    PNG
    media_image1.png
    845
    635
    media_image1.png
    Greyscale

a cylindrical filter chamber (see Conrad’s annotated fig. 5 below. Additionally, fig. 6 teaches the filter chamber is cylindrical) having an openable first end, a second end, and a cylindrical sidewall extending between the first and second ends (see Conrad’s annotated fig. 5 below. Additionally, figs. 7-9 teach the first end is openable), the second end having a chamber air outlet upstream of the fluid flow motor (fig. 5), the filter chamber having a filter inlet in fluid communication with the separator air outlet (see Conrad’s annotated fig. 5 below); and 

    PNG
    media_image2.png
    862
    623
    media_image2.png
    Greyscale

an annular filter media (filter 64; Additionally, fig. 6 teaches the filter 64 is annular) positioned in the filter chamber (fig. 5), the filter media having an upstream portion and a radially interior downstream portion (fig. 4, upstream surface 76 and downstream surface 78), the upstream portion being spaced from the cylindrical sidewall (fig. 5), and the downstream portion forming a portion of the fluid flow path in communication with the chamber air outlet (fig. 5); 
wherein the filter chamber first end is formed by a portion of the separator housing (fig. 5, the filter chamber first end is formed by a portion of the separator housing) and the separator housing is separable from the filter chamber to open the first end (figs. 7-9, the separator housing is separable from the filter chamber to open the first end).  
Conrad does not explicitly teach the filter inlet tangential to the cylindrical sidewall.
However, Bohlen teaches a vacuum cleaner having a cyclone chamber 66, a filter chamber 180 (figs. 12 and 13) and an airflow passage 126 (fig. 12) which connects the cyclone chamber and the filter chamber such that the filter chamber is downstream of the cyclone chamber [0054], wherein the filter chamber 180 includes a tangential inlet 200 (paragraph 0054, figs. 12-14). Additionally, Bohlen teaches the tangential inlet is tangential to a cylindrical side wall (fig. 13a-14). Bohlen also teaches the filter inlet includes a filter inlet edge (see Bohlen’s annotated fig. 14 below). 

    PNG
    media_image3.png
    762
    668
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conrad to incorporate the teachings of Bohlen to provide wherein the filter inlet is tangential to the cylindrical sidewall of the filter chamber, wherein the tangential filter inlet includes a filter inlet edge. Doing so would promote utilization of the entire filter in order to increase the working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US PGPUB 20130232722) in view of Bohlen et al. (WO 2017083497), hereinafter Bohlen, as applied to claims 1 and 7 above, and further in view of Griffith et al. (US Patent 8051532), hereinafter Griffith.
Regarding claim 10, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 7. Conrad in view of Bohlen does not explicitly teach wherein the filter frame includes a wiper that extends radially around the filter frame adjacent the second end of the filter chamber.  
However, Griffith teaches a vacuum cleaner having a removable pre-motor filter chamber 34 and a seal 39 for creating an air-tight seal (fig. 2 and fig. 5, col. 3, lines 21-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Conrad in view of Bohlen to incorporate the teachings of Griffith to provide wherein the filter frame includes a wiper/seal that extends radially around the filter frame adjacent the second end of the filter chamber. Doing so would create an air-tight seal.  
Claims 12, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US PGPUB 20130232722) in view of Bohlen et al. (WO 2017083497), hereinafter Bohlen, and further in view of Min et al. (US PGPUB 20050198771), hereinafter Min. 
Regarding claim 12, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 11. Additionally, Conrad in view of Bohlen teaches it is also preferred that the filter 64 is compressed in the longitudinal direction. The filter 64 may be compressed longitudinally preferable from 1-2.5 mm (paragraph 0110 of Conrad). 
Conrad in view of Bohlen does not explicitly teach wherein the separator housing includes a use position coupled to the floor cleaner and a removed position detached from the floor cleaner, wherein the longitudinal height of the first cylindrical filter is greater than the longitudinal height of the second cylindrical filter, and the first cylindrical filter is compressed by the separator housing in a use position.  
However, Min teaches a vacuum cleaner having a dust collector assembly 100 (separator housing), wherein the dust collector assembly includes a use position (fig. 2) coupled to the floor cleaner and a removed position detached from the floor cleaner (fig. 4), wherein the dust collector assembly includes a lower cover 180 (door) which selectively opens/closes a lower surface of the dust collector (paragraph 0080, fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Conrad in view of Bohlen to incorporate the teachings of Min to provide a door for the separator housing which selectively opens/closes a lower surface of the dust collector, wherein the dust collector assembly includes a use position coupled to the floor cleaner and a removed position detached from the floor cleaner. Doing so would allow the operator to selectively empty the dust storage chamber of the separator housing (of Conrad) when the dust storage chamber is full. Additionally, it would have been obvious to incorporate Conrad’s teachings of compressing the filter in order to compress the filter 64, wherein the filter 64 may be compressed longitudinally preferable from 1-2.5 mm (paragraph 0110 of Conrad). Specifically, it would have been obvious to size the longitudinal height of the filter 64 to be greater than the longitudinal height of the grill 84, such that when in the use position, the filter 64 is compressed by the separator housing, wherein the filter 64 may be compressed longitudinally preferable from 1-2.5 mm (paragraph 0110 of Conrad). Doing so would allow the filter to be compressed in order to prohibit air flow around the filter. Additionally, doing so would achieve Conrad’s teaching of wherein the filter 64 may be compressed longitudinally preferable from 1-2.5 mm (paragraph 0110 of Conrad).
Regarding claim 20, Conrad teaches a floor cleaner (fig. 1) comprising: 
a fluid flow path extending from a dirty air inlet (fig. 1, dirty air inlet 16) to a clean air outlet (fig. 1, clean air outlet 34); 
a fluid flow motor positioned in the fluid flow path (fig. 5, suction motor 36); 
a separator housing having a separator air inlet in communication with the dirty air inlet, a separator air outlet (see Conrad’s annotated fig. 5 below; Additionally, Conrad teaches in operation, air is drawn in through dirty air inlet 16 and transferred to cyclone 24 [0086]), an upper end, and a lower end (see Conrad’s annotated fig. 5 below); 

    PNG
    media_image5.png
    845
    635
    media_image5.png
    Greyscale

a debris collection chamber located within the separator housing (dirt collection chamber 42); and 
a cylindrical filter chamber (see Conrad’s annotated fig. 5 below. Additionally, fig. 6 teaches the filter chamber is cylindrical) having a first end, a second end, and a cylindrical sidewall extending between the first and second ends (see Conrad’s annotated fig. 5 below), 

    PNG
    media_image2.png
    862
    623
    media_image2.png
    Greyscale

the cylindrical filter chamber including a cylindrical filter media in the fluid flow path downstream of the separator housing and upstream of the fluid flow motor (fig. 5, filter 64; Additionally, fig. 6 teaches the filter 64 is cylindrical), 
wherein the cylindrical sidewall includes a filter inlet (fig. 5), communicating the separator housing and the cylindrical filter chamber (fig. 5). 
Conrad does not explicitly teach a door coupled to the lower end of the separator housing and movable from a closed position to an open position to empty the debris collection chamber through the lower end of the separator housing;
a filter inlet that enters the cylindrical sidewall tangentially, and 
wherein the door forms the first end of the filter chamber.  
However, Bohlen teaches a vacuum cleaner having a cyclone chamber 66, a filter chamber 180 (figs. 12 and 13) and an airflow passage 126 (fig. 12) which connects the cyclone chamber and the filter chamber such that the filter chamber is downstream of the cyclone chamber [0054], wherein the filter chamber 180 includes a tangential inlet 200 (paragraph 0054, figs. 12-14). Additionally, Bohlen teaches the tangential inlet is tangential to a cylindrical side wall (fig. 13a-14). Bohlen also teaches the filter inlet includes a filter inlet edge (see Bohlen’s annotated fig. 14 below). 

    PNG
    media_image3.png
    762
    668
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conrad to incorporate the teachings of Bohlen to provide wherein the filter inlet is tangential to the cylindrical sidewall of the filter chamber, wherein the tangential filter inlet includes a filter inlet edge. Doing so would promote utilization of the entire filter in order to increase the working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost. 
Conrad in view of Bohlen does not explicitly teach a door coupled to the lower end of the separator housing and movable from a closed position to an open position to empty the debris collection chamber through the lower end of the separator housing; and 
wherein the door forms the first end of the filter chamber.  
However, Min teaches a vacuum cleaner having a dust collector assembly 100 (separator housing), wherein the dust collector assembly includes a use position (fig. 2) coupled to the floor cleaner and a removed position detached from the floor cleaner (fig. 4), wherein the dust collector assembly includes a lower cover 180 (door) which selectively opens/closes a lower surface of the dust collector (paragraph 0080, fig. 7), wherein the door is moveable from a closed position to an open position to empty the debris collection chamber through the lower end of the separator housing (paragraph 0080, fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Conrad in view of Bohlen to incorporate the teachings of Min to provide a door coupled to the lower end of the separator housing which selectively opens/closes a lower surface of the dust collector, wherein the dust collector assembly includes a use position coupled to the floor cleaner and a removed position detached from the floor cleaner, wherein the door is moveable from a closed position to an open position to empty the debris collection container through the lower end of the separator housing. Doing so would allow the operator to selectively empty the dust storage chamber of the separator housing (of Conrad) when the dust storage chamber is full. 
Conrad in view of Bohlen and further in view of Min teaches wherein the door forms the first end of the filter chamber (Conrad was modified to include a door located at the lower end of the separator housing. As seen in Conrad’s fig. 5, when the door is incorporated, the door forms the first end of the filter chamber.
Regarding claim 21, Conrad in view of Bohlen and further in view of Min teaches the claimed invention as rejected above in claim 20. Additionally, Conrad in view of Bohlen and further in view of Min teaches wherein the filter chamber is positioned below the lower end of the housing (Conrad fig. 5).
  Regarding claim 22, Conrad in view of Bohlen and further in view of Min teaches the claimed invention as rejected above in claim 21. Additionally, Conrad in view of Bohlen and further in view of Min teaches wherein the cylindrical sidewall extends between the first and second ends in a longitudinal direction (Conrad fig. 5). 
Conrad in view of Bohlen and further in view of Min does not explicitly teach wherein a longitudinal height of the filter inlet is at least 60% a longitudinal height from the first end to the second end of the cylindrical filter chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Conrad in view of Bohlen and further in view of Min to have wherein a longitudinal height of the filter inlet is at least 60% a longitudinal height from the first end to the second end of the cylindrical filter chamber since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A.). In the instant case, it does not appear that the device of Conrad in view of Bohlen and further in view of Min would operate differently given the claimed ranges and further a larger inlet would distribute the debris over the entire filter in order to increase working life of the filter, wherein increasing the working life of the filter results in less down time and filter savings cost.
Regarding claim 24, Conrad in view of Bohlen teaches the claimed invention as rejected above in claim 23. Additionally, Conrad in view of Bohlen teaches wherein the separator housing includes an upper end, a lower end, a debris collection chamber located within the separator housing (see Conrad’s annotated fig. 5 below. Dirt collection chamber 42 is being interpreted as a debris collection chamber)

    PNG
    media_image5.png
    845
    635
    media_image5.png
    Greyscale

Conrad in view of Bohlen does not explicitly teach a door coupled to the lower end of the separator housing and movable from a closed position to an open position to empty the debris collection chamber through the lower end of the housing, wherein the filter chamber first end is formed by the door.
However, Min teaches a vacuum cleaner having a dust collector assembly 100 (separator housing), wherein the dust collector assembly includes a use position (fig. 2) coupled to the floor cleaner and a removed position detached from the floor cleaner (fig. 4), wherein the dust collector assembly includes a lower cover 180 (door) which selectively opens/closes a lower surface of the dust collector (paragraph 0080, fig. 7), wherein the door is moveable from a closed position to an open position to empty the debris collection chamber through the lower end of the separator housing (paragraph 0080, fig. 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Conrad in view of Bohlen to incorporate the teachings of Min to provide a door coupled to the lower end of the separator housing which selectively opens/closes a lower surface of the dust collector, wherein the dust collector assembly includes a use position coupled to the floor cleaner and a removed position detached from the floor cleaner, wherein the door is moveable from a closed position to an open position to empty the debris collection container through the lower end of the separator housing. Doing so would allow the operator to selectively empty the dust storage chamber of the separator housing (of Conrad) when the dust storage chamber is full. 
Conrad in view of Bohlen and further in view of Min teaches wherein the filter chamber first end is formed by the door (Conrad was modified to include a door located at the lower end of the separator housing. As seen in Conrad’s fig. 5, when the door is incorporated, the filter chamber first end is formed by the door.
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (US PGPUB 20170196421) teaches a cylindrical filter 136 (fig. 5)
Lenkiewicz et al. (US Patent 8978200) teaches an upright vacuum cleaner with a filter chamber below a dust separator chamber (fig. 3)
David et al. (US PGPUB 20050091945) teaches a waste separating device for a vacuum cleaner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                           
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster, entry 1a, https://www.merriam-webster.com/dictionary/parallel